DETAILED ACTION
Status of Claims 
This Final Office Action is responsive to Applicant's reply filed September 27, 2021. 
Claims 1, 12, and 19 have been amended.
Claims 1-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/14/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendments
The previously pending 35 USC 103 rejection has been withdrawn in response to Applicant’s claim amendments. See below for reasoning. 
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 101 rejections. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With regard to the limitations of claims 1-20, Applicant argues that the claims are patent eligible under 35 USC 101 because the pending claims are not directed toward an abstract idea. The Examiner respectfully disagrees. The Examiner has already set forth a prima facie case under 35 USC 101. The Examiner has clearly pointed out the limitations directed towards the abstract idea, what the additional elements are and why they do not integrate the abstract idea into a practical application, and why the additional elements and remaining limitations do not amount to significantly more than the abstract idea. The Examiner asserts that making recommendations in an industrial automation business is a commercial interaction and is also managing human interactions by following rules (See PEG 2019), which is directed towards the abstract idea of Organizing Human Activity. The Examiner further notes that there is not claimed operation of the industrial automation machines, but rather merely receiving and analyzing data to make recommendations regarding the industrial automation machines, which is directed towards the abstract idea of Organizing Human Activity for the reasons shown below. Applicant’s arguments are not persuasive.
The Examiner notes that the MPEP 2106.05 and PEG 2019 provide a non-limiting list of examples of what abstract ideas could be and does not account for all examples of abstract ideas out there. Applicant’s arguments are not persuasive.
Applicant further argues the claims are not directed towards an abstract idea with reference to Example 38. The Examiner respectfully disagrees. The Examiner has clearly pointed out the limitations directed towards the abstract idea, what the additional elements are and why they do not integrate the abstract idea into a practical application, and why the additional elements and remaining limitations do not amount to significantly 
The Examiner further asserts that the Applicant’s claim limitations have nothing to do with “loading BIOS into a local computer system”, but rather are merely using a general purpose computer to implement the abstract idea. See above and rejection below for reasoning as to why the claims are directed towards an abstract idea. Applicant’s arguments are not persuasive.
Applicant further argues the claims integrate the abstract idea into a practical application with reference to Example 40. The Examiner respectfully disagrees. The Examiner has clearly pointed out the limitations directed towards the abstract idea, what the additional elements are and why they do not integrate the abstract idea into a practical application, and why the additional elements and remaining limitations do not amount to significantly more than the abstract idea. In Example 40, the collecting step was an additional element, and the comparing step was directed towards the abstract idea and was determined to be ineligible. The collection of additional traffic data relating to the network traffic when the collected traffic data is greater than the predefined threshold, the additional traffic data comprising NetFlow protocol data, is the additional element that 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
that identifies and validates a user and a role of the user within an industrial automation project design, wherein the industrial automation project design is for a first industrial automation project of the industrial automation projects, the first industrial automation project comprising one or more industrial automation machines, each of the one or more industrial automation machines comprising an associated control system; an installed base module, under control of the processor, that: transmits an identification query to each of the one or more industrial automation machines, wherein the identification query requests details of components, firmware, subsystems, and parts of the respective industrial automation machine, and wherein at least one of the one or more industrial automation machines supports the identification query; receive, in response to transmitting the identification query, a response from each of the one or more industrial automation machines that support the identification query; and generate, using data comprising the response from each of the one or more industrial automation machines that support the identification query, a current installed base identifying topology and components of the one or more industrial automation machines; and a recommendation module, under control of the processor, that: accesses a cross-platform file within the that the user is authorized to access, wherein the cross-platform file includes the current installed base, and historical design data of the first industrial automation project created during a presale lifecycle phase of the first industrial automation project; and generate one or more customized recommendations in the industrial automation project design based at least in part on the cross-platform file and the role of the user, wherein the one or more customized recommendations comprises a recommendation regarding at least one component of at least one of the one or more industrial automation machines (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are analyzing cross-platform files of an industrial automation project to make recommendations about production and inventory levels, which is a commercial interaction and managing human interactions by following rules. The Applicant’s claimed limitations are merely analyzing project design/production data to make recommendations to human users (e.g. recommended level of spare parts to keep for the industrial automation machines), which is directed towards the abstract idea of Organizing Human Activity.
Independent claim 12 is directed toward operating an integrated platform, the method comprising: receiving, by a system comprising a processor, a request to create an installed base assessment of an industrial automation system comprising a plurality of industrial automation machines, wherein each of the plurality of industrial automation machines comprises an associated control system; transmitting, by the system and in response to receiving the request, an identification query to each of the plurality of wherein the identification query requests an identification of components, firmware, subsystems, and parts of the respective industrial automation machine, and wherein at least one of the plurality of industrial automation machines supports the identification query; receiving, by the system and in response to transmitting the identification query, a response from each of the plurality of industrial automation machines that support the identification query, wherein each response comprises the identification of components, firmware, subsystems, and parts of the respective industrial automation machine; gathering data, by the system and in response to receiving the request, from multiple sources, wherein the data includes sales records, maintenance records, and installation records associated with at least one of the plurality of industrial automation machines; generating, by the system and using an artificial intelligence engine, the installed base assessment identifying topology, configuration, and components of the plurality of industrial automation machines, based on the response from each of the plurality of industrial automation machines that support the identification query and the data; accessing, by the system, a cross-platform file comprising the installed base assessment and historical design data of the industrial automation system; and generating by the system, one or more customized recommendations based at least in part on the cross-platform file and a role of a user, wherein the one or more customized recommendations comprises a recommendation regarding at least one component of at least one of the plurality of industrial automation machines (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are analyzing 
Independent claim 19 is directed toward computer-readable medium, excluding transitory signals, storing instructions that when executed by one or more processors cause a machine to: receive a request to create an installed base assessment of an industrial automation system comprising a plurality of industrial automation machines, wherein each of the plurality of industrial automation machines comprises an associated control system; transmit, in response to receiving the request, an identification query to each of the plurality of industrial automation machines, wherein the identification query requests an identification of components, firmware, subsystems, and parts of the respective industrial automation machine, and wherein at least one of the plurality of industrial automation machines supports the identification query; receive, in response to transmitting the identification query, a response from each of the plurality of industrial automation machines that support the identification query, wherein each response comprises the identification of components, firmware, subsystems, and parts of the respective industrial automation machine; gather data, in response to receiving the request, from multiple sources, wherein the data includes sales records, maintenance records, and installation records associated with at least one of the plurality of industrial automation machines; generate, using an artificial intelligence engine, the installed base assessment identifying topology, configuration, and components of the plurality of industrial automation machines, based on the response from each of the plurality of industrial automation machines that support the identification query and the data; access a cross-platform file comprising the installed base assessment and historical design data of the industrial automation system; and generate one or more customized recommendations based at least in part on the cross-platform file and a role of a user, wherein the one or more customized recommendations comprises a recommendation regarding at least one component of at least one of the plurality of industrial automation machines (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are analyzing cross-platform files (sales, maintenance, and installation records) of an industrial automation project to identify topology and components of the industrial automation machine and make recommendations, which is a commercial interaction and managing human interactions by following rules. The Applicant’s claimed limitations are merely analyzing project design/production data to make recommendations about topology and components of the industrial automation machine to human users (e.g. recommended level of spare parts to keep for the industrial automation machines), which is directed towards the abstract idea of Organizing Human Activity.

Also, the claimed “an integrate platform providing a data ecosystem, the integrated platform comprising: a processor; a database having stored thereon cross-platform files associated with industrial automation projects; an identification module under control of the processor, a recommendation module under control of the processor, a database, a system comprising a processor, an installed base evaluator, control system, a machine 
In addition, dependent claims 2-11, 13-18, and 20 further narrow the abstract idea and dependent claims 2, 5-6, 15, 17-18, and 20 additionally recite “provides a generic recommendation, initiating a manual review, and the request is received via a virtual assistant providing voice interactions” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “an installed base evaluator, machine learning or artificial intelligence engine, and recommendation engine” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05).

The claimed “an integrate platform providing a data ecosystem, the integrated platform comprising: a processor; a database having stored thereon cross-platform files associated with industrial automation projects; an identification module under control of the processor, a recommendation module under control of the processor, a database, a system comprising a processor, an installed base evaluator, control system, a machine learning or artificial intelligence engine, industrial automation machines, an installed base assessment, an artificial intelligence or machine learning engine, multiple sources, recommendation engine, computer-readable medium, excluding transitory signals, storing instructions that when executed by one or more processors cause a machine to, a virtual assistant, and components” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no 
Also, the above “an integrated platform providing a data ecosystem for an industrial automation recommendation engine, the integrated platform comprising: a processor; a database having stored thereon cross-platform files associated with industrial automation projects; an identification module, under control of the processor, the first industrial 
In addition, claims 2-11, 13-18, and 20 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 2, 5-6, 15, 17-18, and 20 additionally recite “provides a generic recommendation, initiating a manual review, and the request is received via a virtual assistant providing voice interactions” which do not account for additional elements that amount to significantly 

Allowable Subject Matter
Claims 1-20 are allowable over the prior art, but remain rejected under §101 for the reasons set forth above. Independent claims 1, 12, and 19 disclose a system for making recommendations on industrial automation machines by identifying a current installed base to identify topology and components of the industrial automation machines to determine lifecycle phases and collect cross-platform data and user roles for determining how the human users should operate or make preparations for these machines.
Regarding a possible 103 rejection: The closest prior art of record is:
US 2006/0224254 A1) – which discloses industrial process data acquisition and analysis. 
Asenjo et al. (US 2014/0337429 A1) – which discloses industrial data analytics in a cloud platform.
Colson et al. (US 2016/0292769 A1) – which discloses employing adaptive machine learning to provide recommendations on systems.

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claims 1, 12, and 19, such as making recommendations on industrial automation machines by identifying a current installed base to identify topology and components of the industrial automation machines to determine lifecycle phases and collect cross-platform data and user roles for determining how the human users should operate or make preparations for these machines.  While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight and the combination/arrangement of features are not found in analogous art. Specifically the claimed “providing a data ecosystem for industrial automation project recommendations, the integrated platform comprising: a processor; a database having stored thereon cross-platform files associated with industrial automation projects; an identification module, under control of the processor, to identify and validate a user and a role of the user within an industrial automation project design, wherein the industrial automation project design is for a first industrial automation project of the industrial automation projects, the first industrial automation project comprising one or more industrial automation machines, each of the one or more industrial automation machines comprising an associated control system; an installed base module, under control of the processor, to: transmit an identification query to each of the one or more industrial automation machines, wherein the identification query requests details of components, firmware, subsystems, and parts of the respective industrial automation machine, and wherein at least one of the one or more industrial automation machines supports the identification query; receive, in response to transmitting the identification query, a response from each of the one or more industrial automation machines that support the identification query; and generate, using data comprising the response from each of the one or more industrial automation machines that support the identification query, a current installed base identifying topology and components of the one or more industrial automation machines; and a recommendation module, under control of the processor, to: access a cross-platform file within the database that the user is authorized to access, wherein the cross-platform file includes the current installed base, and historical design data of the first industrial automation project created during a presale lifecycle phase of the first industrial automation project; and generate one or more customized recommendations in the industrial automation project design based at least in part on the cross-platform file and the role of the user, wherein the one or more customized recommendations comprises a recommendation regarding at least one component of at least one of the one or more industrial automation machines (as required by independent claims 1, 12, and 19)”, thus rendering claims 1, 12, 19, and their dependent claims as allowable over the prior art. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, but not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683